—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Joseph Vita, a Justice of the Justice Court, Village of Port Chester, to hear and determine the petitioner’s motion pursuant to CPL 440.10 to vacate his judgment of conviction.
Motion by the respondent to dismiss the proceeding on the ground that this Court lacks jurisdiction.
Ordered that the motion is granted; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements (see CPLR 506 [b] [1]; 7804 [b]). S. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.